Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/20/2021 with respect to the 112(a) rejections and the objections to the drawing have been fully considered and are persuasive. Therefore, the rejections under 112(a) and the objections to the drawings have been withdrawn. 
Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 06/14/2022, with respect to the 103 rejections of Claims 1-8, 10, and 13-20 have been fully considered and are not persuasive.  
The Applicant’s first argument is that the arts of Rose and Aganoglu are not analogous to the art of Gustavsson, which the Examiner disagrees with. While the Applicant describes Rose as a “cylindrical light diffusing device for photo-immunotherapy”, Rose only uses that as one embodiment of a potential use for the device. Para. 0002 states that “The present invention relates to a medical device for performing photoimmunotherapy (“PIT”), photodynamic therapy (“PDT”) or other light activated treatments upon tissue of an organism, cellular or acellular organisms and methods of using such medical device in PIT, PDT or other light activated therapies”. The art of using light/laser energy to remove hair is based on the reaction between the light and keratin in the hair being treated, which could also be described as a light activated treatment upon a tissue of an organism. Para. 0003 of Aganoglu likewise describes their device in a similar matter, so therefore the Examiner maintains the position that Aganoglu and Rose are analogous art to Gustavsson. 
The Applicant’s second argument is that the Examiner’s citation in regards the limitation “wherein each structure of the structures has a size which is smaller than a size of a lowest-order light propagation mode of the optical waveguide” does not meet the limitation as the size of the structure in relation to the light propagation mode of the optical waveguide. To further elaborate on the initial position, the only interpretation the Examiner is able to make in regards to the claim language is that the structures must be smaller than the light propagated through the optical waveguide. For certain waveguides the argument provided by the Examiner would not inherently work, but for an optical fiber as discussed in Rose it does. Rose describes a non-circular optical fiber, with no other mention of light blocking material throughout other than the light scattering structures. Therefore, light will propagate entirely within the core, reflecting off of the cladding (See Fig. 3 of article https://www.rp-photonics.com/modes.html, particularly the mode labeled LP01, which would be the propagation mode for single mode optical fiber as in Rose). Given that the structures of Rose are smaller than the core, they are smaller than the light propagated through the fiber. Further, the laser source/beam is not required, so therefore as long as there exists any hypothetical beam capable of meeting the claim limitation with the given structure of the device the limitation is met. Therefore, while the Examiner could have better explained the initial position, noting the size of the structures in the optical fiber being smaller than the core does meet the Applicant’s limitation. Therefore, the rejections under U.S.C. 103 are being maintained, but will be updated to meet the new claim amendments. The burden is now on Applicant to prove or demonstrate that the structures are not smaller than an imaginary/hypothetical beam width (see MPEP 2112, “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning to show inherency, the burden of production shifts to the Applicant. 
Additionally, rejections under U.S.C. 112(b) are being added based on the updated claim limitations. As no laser beam/source is recited, and no beam width is defined/required, the scope of the invention is unknown. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recites the limitation "the structures" in the phrasing “each structure of the plurality of structures”.  There is insufficient antecedent basis for this limitation in the claim, and it is unclear as to whether either one or a plurality is required, as only one structure is required in the previous paragraph of the claim.
Further, Claims 1 and 10 are rendered indefinite by the newly added limitation “wherein each structure of the structures has a size which is smaller than a size of a lowest-order light propagation mode of the optical waveguide”. This statement is based on a variable that is not defined in the claim limitation, the beam width of the source. Not only is a beam width not defined/claimed, but a source for the beam is not claimed either. It is unclear as to how the sizing of these structures is capable of being defined by a variable that isn’t present in the claim. Therefore, Claims 1 and 10 are rejected under U.S.C. 112(b). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-7, 10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20140276685 awarded to Gustavsson et al, hereinafter Gustavsson, in view of U.S. Patent Application 20180113247 awarded to Rose et al, hereinafter Rose. 
	Regarding Claim 1, Gustavsson teaches a cutting element for use in a hair cutting device (abstract), the cutting element comprising: an optical waveguide having an optical axis and a sidewall (Fig 1, abstract), wherein a portion of the sidewall forms a cutting face for contacting hair (abstract, “The fiber optic has a proximal end, a distal end, an outer wall, and a cutting region positioned towards the distal end and extending along a portion of the side wall”), the cutting face having two end portion at ends of the cutting face (see annotation of Fig. 5 below). Gustavsson does not teach wherein the structures having a refractive index which is different from a refractive index of the optical waveguide, or wherein each structure of the structures has a size which is smaller than a size of a lowest-order light propagation mode of the optical waveguide.
	However, in the art of medical use optical fibers, Rose teaches wherein the structures have a refractive index which is different from a refractive index of the optical waveguide (Para. 103, Lines 4-6, “As the light in the center of the fiber core 350 encounters the internal scattering features 362 and is scattered out of the light diffusing section 308, the light redistribution ensures the irradiance in the center of the fiber core 350 is replenished”), and shows that the scattering structures are smaller than the core, thereby being smaller than the light propagated through the core (Fig. 29 shows that light propagates through the entire core).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gustavsson by Rose, i.e. by using the scattering structures and their orientation as shown in Rose in the device of Gustavsson, for the predictable purpose of substituting one known scattering element for another to achieve the intended needs of a particular device. 

    PNG
    media_image1.png
    407
    621
    media_image1.png
    Greyscale

Annotation of Fig. 5 showing both end portions of the cutting face
	Regarding Claim 2, Gustavvson modified by Rose makes obvious the cutting element according to Claim 1, as set forth in the rejection to Claim 1 above, wherein each structure of the structures comprises one of a cavity, a void and a bubble (Rose Fig. 23).

	Regarding Claim 3, Gustavvson modified by Rose makes obvious the cutting element according to Claim 1, as set forth in the rejection to Claim 1 above, wherein each structure of the structures is substantially spherical (Rose Fig. 23).

	Regarding Claim 4, Gustavvson modified by Rose makes obvious the cutting element according to Claim 1, as set forth in the rejection to Claim 1 above, wherein the refractive index of the structures is lower than the refractive index of the optical waveguide (Rose’s Para. 103, Lines 4-6 describes the light’s path through the optical fiber and structures in a way similarly described in Applicant’s Specification pg 2 Lines 18-21, showing the refractive index of the structures is lower than the refractive index of the optical waveguide).

	Regarding Claim 5, Gustavvson modified by Rose makes obvious the cutting element according to Claim 1, as set forth in the rejection to Claim 1 above, wherein the structures do not extend to a surface of the optical waveguide and are formed completely within the optical waveguide (Rose Fig. 23).

	Regarding Claim 6, Gustavvson modified by Rose makes obvious the cutting element according to Claim 1, as set forth in the rejection to Claim 1 above, wherein the structures are substantially the same size as one another (Rose Fig. 23).

	Regarding Claim 7, Gustavvson modified by Rose makes obvious the cutting element according to Claim 1, as set forth in the rejection to Claim 1 above, wherein the optical waveguide comprises an optical fiber (Gustavvson abstract).


	Regarding Claim 10, Gustavvson teaches a hair cutting device for cutting hair on a body of a subject (abstract), the hair cutting device comprising: a light source for generating laser light at one or more specific wavelengths corresponding to wavelengths absorbed by one or more chromophores in hair (abstract); and a cutting element coupled to the light source, wherein the cutting element includes an optical waveguide having an optical axis and a sidewall (Fig. 1, abstract), wherein a portion of the sidewall forms a cutting face for contacting hair (abstract, “The fiber optic has a proximal end, a distal end, an outer wall, and a cutting region positioned towards the distal end and extending along a portion of the side wall”). Gustavsson does not teach wherein the structures having a refractive index which is different from a refractive index of the optical waveguide, and wherein each structure of the structures has a size which is smaller than a size of a lowest-order light propagation mode of the optical waveguide.
	However, in the art of medical use optical fibers, Rose teaches wherein the structures have a refractive index which is different from a refractive index of the optical waveguide (Para. 103, Lines 4-6, “As the light in the center of the fiber core 350 encounters the internal scattering features 362 and is scattered out of the light diffusing section 308, the light redistribution ensures the irradiance in the center of the fiber core 350 is replenished”), and shows that the scattering structures are smaller than the core, thereby being smaller than the light propagated through the core (Fig. 29 shows that light propagates through the entire core).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gustavsson by Rose, i.e. by using the scattering structures and their orientation as shown in Rose in the device of Gustavsson, for the predictable purpose of substituting one known scattering element for another to achieve the intended needs of a particular device. 
 

    PNG
    media_image1.png
    407
    621
    media_image1.png
    Greyscale

Annotation of Fig. 5 showing both end portions of the cutting face

	Regarding Claim 13, Gustavsson modified by Rose makes obvious the cutting element of Claim 1, as set forth in the rejection to Claim 1 above, wherein the structures include a spherical structure acting as a negative lens configured to increase an angle of propagation of a light with respect to the optical axis (Applicant’s Specification Pg. 9, Lines 19-21 defines a negative lens as “serv[ing] to refract, reflect, and/or scatter light”, which is taught by Rose in Para. 0103, Lines 4-6).

	Regarding Claim 14, Gustavsson modified by Rose makes obvious the cutting element of Claim 1, as set forth in the rejection to Claim 1 above, wherein the structures are centered on the optical axis of the optical waveguide (Rose Fig. 23).

	Regarding Claim 15, Gustavsson modified by Rose makes obvious the cutting element of Claim 1, as set forth in the rejection to Claim 1 above, wherein the structures extends over a portion of a length of the optical waveguide (Rose Fig. 23). 

	Regarding Claim 16, Gustavsson modified by Rose makes obvious the cutting element of Claim 1, as set forth in the rejection to Claim 1 above. Gustavsson further teaches wherein the optical waveguide comprises a core (core 114) and a cladding (cladding 116) surrounding the core (Fig. 5).

	Regarding Claim 17, Gustavsson modified by Rose makes obvious the cutting element of Claim 1, as set forth in the rejection to Claim 1 above. Gustavsson further teaches wherein the cutting face comprises a portion of an outer surface of the cladding (Fig. 5).

	Regarding Claim 18, Gustavsson modified by Rose makes obvious the cutting element of Claim 1, as set forth in the rejection to Claim 1 above. Gustavsson further teaches wherein a portion of cladding is removed to expose a portion of the core, and wherein the cutting face comprises a surface of the exposed portion of the core (Fig. 5, Para. 0032).

	Regarding Claim 19, Gustavsson modified by Rose makes obvious the cutting element of Claim 1, as set forth in the rejection to Claim 1 above, wherein the structures comprises bubbles filled with one of a gas, a liquid, and a solid (Rose Para. 0103, Lines 1-2, “The scattering characteristics of each of the features 362 are varied by material, geometry and processing” Examiner is interpreting that a ‘material’ would require either a gas, liquid, or solid).   

	Regarding Claim 20, Gustavsson modified by Rose makes obvious the cutting element of Claim 1, as set forth in the rejection to Claim 1 above, wherein the structures are voids under vacuum having no gas (light scattering element 362, it is the position of the Examiner that Rose’s are capable of being used under vacuum, and this is all that is required of the claim as there is no cited structure of the Applicant’s cutting element that creates/provides the vacuum of the void).  

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20140276685 awarded to Gustavsson et al, hereinafter Gustavsson, in view of U.S. Patent Application 20180113247 awarded to Rose et al, hereinafter Rose, further in view of U.S. Patent Application 20160313506 awarded to Aganoglu.
	Regarding Claim 8, Gustavsson teaches the cutting element according to Claim 1. Gustavsson does not teach the material the waveguide if formed from.
	However, in the art of optical fibers, Aganoglu teaches the usage of a quartz optical fiber (Para. 0015).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gustavsson by Aganoglu, i.e. by using a quartz optical fiber, for the predictable purpose of substituting one known optical fiber material for another. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792